U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 for the period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE Act of 1934 for the transition period from to . Commission file number: 333-163635 Wonder International Education & Investment Group Corporation (Name of Small Business Issuer in its charter) Arizona 26-2773442 (State ofIncorporation) (I.R.S. EmployerI.D. Number) 8040 E. Morgan Trail, #18, Scottsdale, AZ 85258 (Address of principal executive offices)(Zip Code) Issuer's telephone number: 480-966-2020 Securities registered under Section 12 (b) of the Act: Title of each class to be registered Name of exchange on which each class is to be registered None None Securities registered under Section 12(g) of the Act: None Check whether issuer (1) filed all reports to be filed by Section 13 or15(d) of the Exchange Act during the past 12 months (or such shorterperiod that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. (1).þ Yeso No (2).þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesþ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.þ Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesþ No The number of shares issued and outstanding of issuer's common stock, $0.001 par value, as of August 18, 2011 was 20,000,000. PART I - FINANCIAL INFORMATION Page No. Item 1.
